        Case 1:19-cv-10377-LAK-SN Document 95 Filed 01/21/21 Page 1 of 6




Darshan I. Patel
Partner
dmay@hpmb.com

                                                      January 21, 2020

VIA ECF
Honorable Judge Sarah Netburn
Thurgood Marshall United States Courthouse
Southern District of New York
40 Foley Square, Courtroom 219
New York, NY 10007

Re:     Tirado/Castelle v. City of New York, et al.
        Index No.:    19-cv-10377-LAK-SN
        Our File No.: 611-3290

Dear Judge Netburn:

         Our law firm represents the Defendants in the above-referenced matter. This letter is
submitted in response to plaintiff’s letter motion on January 19, 2021 (ECF # 94) as well as for
an application for bifurcation of discovery related to plaintiff’s Monell claims, and to stay Monell
discovery pending the resolution of Plaintiff’s underlying individual claims. No prior request for
this relief has been made.

Nature of Claims and Relevant Procedural History:

        Plaintiff claims constitutional violations of deliberate indifference under 42 U.S.C. §
1983 and municipal liability under Monell relating to the death of her son Eugene Castelle at
Rikers Island on November 8, 2016. More specifically, plaintiff claims that, on November 2,
2016, upon Mr. Castelle’s arrival to Rikers Island, physician assistant Alexis Quentz improperly
prescribed Librium and methadone together without first obtaining an EKG, a test, which
plaintiff claims, would have diagnosed a heart condition that the inmate unknowingly suffered
from at the time.

        Plaintiff further claims that Mr. Castelle approached Correction Officer Dacruz seeking
medical attention during the early morning hours of November 8, 2016, but that the defendant
ordered him back to his housing area despite the inmate manifesting “symptoms of a serious
illness.” Plaintiff alleges that, pursuant to the Rules of the City of New York, Title 40, Chapter
3, Section 3-02(d)(2), C.O. Dacruz and the other correction officers had “zero discretion” as to
whether to take Mr. Castelle to see a medical professional. Mr. Castelle died of cardiac arrest
later that morning.

 2341165.1
         Case 1:19-cv-10377-LAK-SN Document 95 Filed 01/21/21 Page 2 of 6
Honorable Justice Sarah Netburn
Re: Tirado/Castelle v. City of New York, et al.
January 21, 2021
Page - 2 -


       With respect to the other correction officer defendants, including supervisors, plaintiff
simply claims, in her amended complaint, that each of these defendants “perpetrated and/or
supervised the failure to take plaintiff to see a medical professional” even though there is no
suggestion that any of these other defendants ever came into contact with decedent, knew
decedent was on medication or had any reason to believe he was ill.
       With respect to her Monell claims, plaintiff maintains that the City had a widespread
custom and practice of failing to provide emergency care to inmates at AMKC during intake
processing.
        Defendants’ Motion to Dismiss under 12(b)(6) is still pending. In their motion,
defendants contend that plaintiffs have failed to allege a viable claim of deliberate indifference
against PA Quentz or CO Dacruz. In that regard, the applicable FDA labels never suggest that it
is inappropriate to prescribe Librium and methadone together or that an EKG is necessary before
prescribing them together or, as claimed by plaintiff, the simultaneous use of the medications
“provide a major risk of death.” PA Quentz’s attempts to treat Mr. Castelle’s withdrawal
symptoms are strong proof that he was not “deliberately indifferent” to the inmate’s medical
needs and that, at worst, plaintiff has raised a claim for medical malpractice and not a
constitutional violation of medical needs. Further, plaintiff’s claims against PA Quentz are
untimely under the applicable statute of limitations.
        With respect to CO Dacruz, RCNY 40 Section 3-02(d)(2) only requires a correction
officer make the appropriate notifications only if he or she determined that the inmate required
emergency health services. Here, there is no evidence that CO Dacruz knew that the inmate
needs emergent care, but refused or denied him treatment. Again, at worst, plaintiff’s claims
sound of negligence based upon the failure of a correctional officer, untrained in medicine, to
recognize the severity of an inmate’s illness.

        With respect to Monell, defendants contend that plaintiff’s claims are without merit
because, as set forth above, she cannot and will not establish an underlying violation to impute
municipal liability. The prior cases that plaintiff submits to establish a widespread custom or
practice of deliberate indifference to the medical needs of inmates involve excessive force or
facts that are not analogous to the case at bar.

Discovery Demands:

         As set forth above, plaintiff’s claims regarding deliberate indifference are fairly limited
and narrow: 1) a failure to prescribe Librium and methadone to an inmate with an unknown heart
condition without first obtaining an EKG; 2) failure on the part of a correction officer to seek
immediate or appropriate medical attention for an inmate who, on a single occasion, was
allegedly manifesting “symptoms of a serious illness.” Plaintiff’s municipal liability claims
pertain to an alleged “custom and practice of not providing emergency care to inmates at AMKC
during intake processing (i.e., emergency treatment before the routine medical examination that
is the last step of the intake process)”




 1834003.1
         Case 1:19-cv-10377-LAK-SN Document 95 Filed 01/21/21 Page 3 of 6
Honorable Justice Sarah Netburn
Re: Tirado/Castelle v. City of New York, et al.
January 21, 2021
Page - 3 -


        In contrast, plaintiff’s interrogatories are sprawling and without bounds. To summarize,
plaintiff seeks:

                Information of “all inmate deaths at Rikers Island from January 1, 2011 to
                 December 31, 2018”, regardless of the cause of death, whether medical care was
                 an issue or whether the inmate was prescribed any medications or allegedly sought
                 or needed emergent medical care, all of which are the underlying legal and medical
                 issues in this case. Further, decedent died in 2016, but plaintiff claims that she is
                 entitled to information through 2018; (Interrogatory # 6)

                “All summaries, tabulations or compilations of data” as well as “all reports
                 generated, or documents created or provided by DOC in connection with any
                 assessments, evaluations, studies or investigations, conducted by any government
                 agency; licensing, auditing, or accrediting agency; or other independent third party
                 “ concerning, among other things, inmate deaths, mental health, which is not even
                 at issue in this case, complaints about medical treatment or delays thereof, hiring,
                 training of DOC staff, including supervisors, and “provision of emergency medical
                 services to inmates, together with any analyses of this data, including, without
                 limitation, information collected for the staff assigned to the Department of
                 Correction's central office and the Commissioner's review at "TEAMS" meetings,
                 and information collected for any government agency or third-party auditor.”
                 (Document Request ## 9 and 10)

                All communications, including emails, between 2011-2018, relating to “inmate
                 deaths, medical negligence, delays in providing medical care, inadequate medical
                 services, and or provision of emergency medical services” to inmates at “any Rikers
                 location.” (Document request ##11-15)

                Copies of all Notice of Claims, legal complaints, state or federal, as well as general
                 complaints, allegations, and request for investigation between 2011-2018 as a result
                 of a delay in medical care, medical negligence, or provision of medications to
                 inmates (Document request ## 16-18)

                All documents maintained “in the intelligence unit and investigations divisions” or
                 “all Unusual Incident Reports or Incident Reports” concerning inmate deaths,
                 medical negligence, delays in providing medical care, inadequate medical services,
                 and/or provision or emergency services to inmates” at “any Rikers Island located”
                 between 2011-2018. (Document Request ## 20-21)

                “All documents concerning the location of stationary cameras” where Mr. Castelle
                 was housed. (Document Request ##23)




 1834003.1
         Case 1:19-cv-10377-LAK-SN Document 95 Filed 01/21/21 Page 4 of 6
Honorable Justice Sarah Netburn
Re: Tirado/Castelle v. City of New York, et al.
January 21, 2021
Page - 4 -


             Defendants have not “refused to provide any discovery that is relevant to the Monell
claims”, as alleged by plaintiff in her letter motion. Rather, defendants have justifiably objected
that plaintiff’s demands are excessive, but have had no success in limiting the scope of her
requests.
Application for Bifurcation of Monell Discovery:
       The above demands are excessive and extreme by any standard. The demands include
requests for all possible documents spanning a period of seven years and represent a “fishing
expedition” for discovery with no basis, connection or relevance to plaintiff’s present claims.
The DOC has advised that they have never seen a demand so “broad” or “massive” and has
advised that, based upon their present search, they are not familiar with “summaries, tabulations
or compilations of data” sought by plaintiff.
         The demands in dispute implicate a substantial number of documents, which would
require defendants to conduct inquiries of several other agencies besides NYC H+H and the
Department of Correction, and require vast amounts of time and labor by defendants to
satisfy. Essentially, plaintiff seeks entire categories of documents over periods of years, most
which are not relevant to any of the claims, and may be in multiple locations not currently
known.
         It bears repeating that plaintiff’s allegations do not rise to level of a constitutional
violation and that it is necessary to establish such a violation before municipal liability can
attach. Plaintiff initially and rightfully commenced this action in state court, claiming medical
malpractice. When those claims were dismissed for a failure to file a timely notice of claim,
plaintiff commenced this action in federal court, claiming that her previously acknowledged
claims of medical malpractice now represented constitutional violations for which municipal
liability should attach. Therefore, it would be appropriate for discovery to proceed on the
medical issue initially, and if constitutional deviations are found, proceed to Monell discovery.
        Pursuant to Fed. R. Civ. Pro. 42(b), “For convenience, to avoid prejudice, or to expedite
and economize, the court may order a separate trial of one or more separate issues, claims…” In
addition, pursuant to Fed. R. Civ. Pro. 26(c), this Court is invested with the discretionary
authority to stay and/or limit discovery by entering any order which justice requires “to protect a
party or person from …undue burden or expense.” A court may order separate trials in order to
“1) avoid prejudice; 2) provide for convenience; or 3) expedite the proceedings and be
economical.” Ricciuti v. New York City Transit, 796 F. Supp. 84, 86 (S.D.N.Y. 1992) citing
Ismail v. Cohen, 706 F. Supp. 243, 251 (S.D.N.Y. 1989), aff’d 899 F. 2d 183 (2d Cir. 1990);
United States v. International Business Machine Corp., 60 F.R.D. 654, 657 (S.D.N.Y.
1973). Only one of these conditions need be met to warrant bifurcation. Ismail, 706 F. Supp. at
251.
        In order to establish liability against municipal defendants on a Monell claim, a plaintiff
must make two showings: (1) that they actually suffered a constitutional violation; and (2) that
the constitutional harm suffered was the result of a municipal policy or custom. Monell v. Dep’t
of Social Services, 436 U.S. 658, 694-95 (1978). Since there is no finding of Monell liability
without first finding a constitutional violation, in an effort to promote convenience and economy,


 1834003.1
         Case 1:19-cv-10377-LAK-SN Document 95 Filed 01/21/21 Page 5 of 6
Honorable Justice Sarah Netburn
Re: Tirado/Castelle v. City of New York, et al.
January 21, 2021
Page - 5 -


courts in this Circuit have stayed Monell discovery and bifurcated the Monell claim until plaintiff
succeeds in establishing liability on the part of the individual defendants. See e.g., Ricciuti v.
New York City Transit, 796 F. Supp. 84 (S.D.N.Y. 1992); Busch v. City of New York, 2002 U.S.
Dist. LEXIS 18337 (E.D.N.Y. Sept. 24, 2002); Masi v. City of New York, 1999 U.S. Dist. LEXIS
13488 (S.D.N.Y. Sept. 2, 1999). “The overwhelming weight of authority holds that since the
City’s liability is derivative of the individual defendants’ liability and since the proof required to
establish a Monell claim is substantially different from the proof necessary to establish individual
liability, the most prudent course is to try the Monell claims separately and to stay discovery
concerning those claims until the liability of the individual defendants is established.” Morales
v. Irizzary 1996 U.S. Dist. LEXIS 15613, at *3-4 (S.D.N.Y Oct. 17, 1996); Roper v. City of New
York, 2017 U.S. Dist. LEXIS 14918 (S.D.N.Y. Jan. 25, 2017); Hemeric v. City of New York,
2002 U.S. Dist. LEXIS 4621, n2 at *4 (S.D.N.Y. 2002) (“Frequently, courts stay a Monell claim
pending resolution of the underlying claim. If the plaintiff is successful on the underlying claim,
discovery and proceedings in pursuit of the Monell claim occur.”); Thrower v. Pozzi, 99 Civ.
5871 (GBD), 2002 U.S. Dist. LEXIS 1035, at *22 (S.D.N.Y. Jan. 23, 2002)(finding good cause
to stay Monell discovery: “If the parties proceed with limited discovery, they will have the
opportunity to reassess the case once discovery on the threshold issues are completed. At that
point, the parties may wish to file dispositive motions, or proceed with the case. Given that
discovery on the claims against the individual defendants is much more limited, efficiency will
best be served if [Monell] discovery… is stayed pending completion of discovery on the claims
against the individuals”); Tabor v. New York City, 11 CV0195 (FB), 2012 U.S. Dist. LEXIS
29004 (E.D.N.Y. Feb. 23, 2012)(finding it appropriate to bifurcate Monell discovery and stay
Monell discovery).

        If there is a trial, and a finding that the decedent’s constitutional rights were not violated
in any way by the individual defendants, plaintiff will be unable to pursue a claim against the
City of New York. City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986); see Roper, 2017
U.S. Dist. LEXIS 14918 at *2-3. Thus, in the event that defendants prevail, either via summary
judgment or at trial, there will be no need to engage in voluminous and burdensome Monell
discovery, or for the parties to seek additional judicial intervention when the inevitable disputes
arise related to Monell discovery. In sum, “[c]onvenience and judicial economy alone dictate
bifurcation.” Ricciuti v. New York City Transit Auth., 796 F. Supp. 84, 86 (S.D.N.Y. 1992); see
Brown v. City of New York, 2016 U.S. Dist. LEXIS 18670 at *3-4 (S.D.N.Y. Feb. 16, 2016).

        In addition to conserving the Court’s resources, fairness also dictates that claims against
the City be bifurcated from claims against individual city employees. Plaintiff would not be
prejudiced by bifurcation. Staying Monell discovery will not prejudice plaintiff’s ability to
pursue her claims against the individual defendants. Even if the Monell claims are bifurcated,
the parties can continue to litigate the underlying claims without delay. Defendants have already
produced nearly all of the paper discovery relating to the incident itself. On the other hand,
Defendants will be prejudiced if bifurcation is denied. Responding to Monell discovery would
create a great expense and burden for Defendants, and engaging in motion practice to challenge
Plaintiff’s improper requests would be necessary.



 1834003.1
         Case 1:19-cv-10377-LAK-SN Document 95 Filed 01/21/21 Page 6 of 6
Honorable Justice Sarah Netburn
Re: Tirado/Castelle v. City of New York, et al.
January 21, 2021
Page - 6 -


        It is apparent from the demands as outlined above that Plaintiff’s counsel has no intention
of limiting the scope of their improper demands. Defendants have made a good faith effort to
parse through the demands and have responded to most of them. It is defendants’ position that at
this stage in the litigation, being fully briefed on the nature of the demands, this Court can easily
bifurcate discovery. Therefore, based on the foregoing, it is respectfully requested that this
Court grant Defendants’ application to bifurcate discovery of Plaintiff’s Monell claims, staying
Monell discovery until Plaintiff’s underlying individual claims are resolved.
        The case law in plaintiff’s letter motion is unpersuasive. M.T. v. City of New York, 325 F.
Supp. 3d 487 pertains to a sexual assault incident. In that case the court looked to an outside
consultant report (DOC hired the Moss Group) to establish that prior sexual assault incidents
obviously existed. In Cash v. County of Erie, the Second Circuit found that, based on a single prior
incident of sexual contact between a prisoner and prison guards, a jury could reasonably conclude
that the municipality was on notice that its policies in that area were inadequate.” Here, plaintiff’s
Monell claims are not based upon an inadequate policy.
        Edwards v. City of New York, 2019 U.S. Dist. LEXIS 127894 related to an unprovoked
attack by the inmate and an officer who reacted by punching the inmate in the head. Medical
care was not an issue and there is no discussion regarding the scope of Monell discovery in that
case. In Bektic-Marrero v. Goldberg, 850 F. Supp. 2d 41, plaintiff relied on United States
Department of Justice Report to establish the existence of a policy/custom. Again, there is no
alleged policy/custom in the case at bar and the cited case offered no discussion as to the breadth
of discovery under Monell. Plaintiff has not submitted any case law that support her demands
for nearly unlimited discovery in this case.
        In contrast, Rule 26 of the Federal Rules, with respect to scope of discovery, specifically
limit demands to that which”
        “is relevant to any party’s claim or defense and proportional to the needs of the case,
        considering the importance of the issues as stake in the action, the amount in controversy,
        the parties’ relative access to relevant information, the parties’ resources, the importance
        of the discovery in resolving the issues, and whether the burden or expense of the
        proposed discovery outweighs its likely benefit.”
         We thank the Court for its consideration of these requests.
                                                  Respectfully submitted,
                                                  HEIDELL, PITTONI, MURPHY & BACH, LLP



DGM:vm                                            Darshan I. Patel

cc:     VIA ECF - All Parties




 1834003.1
